91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jonathan Randall FRIZZELLE, Plaintiff--Appellant,v.Eugene SHORTT, Sheriff;  Kiester Daniels;  Doctor Mitchell;Halifax County Commissioners;  Judge Suggs;  JudgeWellon;  Judge Rand;  Judge Mccormick;Halifax County Jail,Defendants--Appellees.
No. 96-6146.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided July 1, 1996.

Jonathan Randall Frizzelle, Appellant Pro Se.  Teresa Rejent Warner, Jason Robert Davis, HEILIG, MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing some, but not all, of the Defendants named in Appellant's 42 U.S.C. § 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED